Citation Nr: 1111188	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection residuals of a gunshot wound to the head, including as due to PTSD.

3.  Entitlement to service connection for right arm loss of use status post laceration, including as due to PTSD.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded the Veteran's claim for additional development in April 2006.

The Board denied the Veteran's claims in January 2008.  In December 2008, the Veteran filed an appeal with the United States Court of Appeals for Veterans Claims.  In a March 2010 Memorandum Decision, the Court vacated the January 2008 Board decision and remanded the Veteran's case to the Board.  

At the outset, the Board acknowledges that the Veteran has been diagnosed with multiple psychiatric disorders, including dysthymic disorder, schizophrenia, and PTSD.  However, claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's multiple psychiatric disabilities are most appropriately characterized as a single issue as listed on the cover page of this decision.  

The Veteran's representative submitted additional argument with a waiver of review by the agency of original jurisdiction in January 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be made.

In the March 2010 Memorandum Decision, the Court indicated that the Board inadequately addressed the Veteran's report of being placed in a psychiatric ward on the same floor as a soldier who shot several soldiers on a firing range and failed to discuss a relevant June 1981 service medical record which indicates that the Veteran would not have gone to the hospital if he had known he would be assigned to the same ward as the soldier associated with the shooting at the firing range and whether this might be fear.  The Court stated that the issue of fear is relevant because a person's response to the alleged stressor "must involve intense fear, helplessness, or horror."  Diagnostic and Statistical Manual of Mental Disorders § 309.81 (4th ed. 2000) (DSM-IV).  

The medical evidence of record shows that the Veteran has variously been diagnosed with organic personality syndrome, dysthymic disorder, schizophrenia, and PTSD.  The examiners of record have linked the Veteran's PTSD generally to his military service and specifically to the Veteran's reported stressors which include reports that he was friends with several soldiers killed in a shooting on the firing range; he was in the area of the shooting on the shooting range and saw body bags; he knew about killings which took place in tunnels while he was serving in Korea; he served as a mercenary in Korea; he was hospitalized with the soldier who committed the shootings on the firing range and had the chance to "take him out"; he put his arm through a window during a nightmare about being attacked and bombed while serving in Korea; and he flew home on a plane with a soldier who had set himself on fire and the body was stretched out and wrapped during the flight home.  

The Board determined in the January 2008 decision that the evidence did not confirm the Veteran's report that the he served as a mercenary in service, that he had orders or the authority to kill the soldier who committed the shootings on the firing range, that he was friends with soldiers killed at the firing range or saw body bags following the shootings, or that he could remember the name of the soldier who burned himself and was on the Veteran's flight home.  The Board also determined that the Veteran did not feel threatened due to being hospitalized with the soldier who committed the shootings on the firing range.  

The Court indicated that the Board failed to consider a June 1981 service medical record which documents the Veteran's report that he would not have gone to the hospital if he knew he would be assigned to the same ward as the soldier associated with the shooting at the firing range and whether this might be fear.  In order to properly adjudicate the claim, a VA examination and medical opinion should be should be obtained.  

Additionally, the Court determined that the Veteran's secondary service connection  claims for residuals of a gunshot wound to the head and right arm loss of use status post laceration were inextricably intertwined with the claim for PTSD.  If service connection for PTSD or any other psychiatric disorder is awarded, the Veteran' should be afforded a VA examination to determine the etiology of the claimed secondary disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  Any indicated tests should be accomplished but should specifically include psychological testing.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  Any diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f) (2010).  The examiner should specifically determine whether the Veteran's report of feeling threatened by a soldier who committed shootings on the firing range and was assigned to the same hospital ward as the Veteran was "fear" as a person's response to the alleged stressor "must involve intense fear, helplessness, or horror."    Diagnostic and Statistical Manual of Mental Disorders § 309.81 (4th ed. 2000).  The examiner should render the appropriate multi-axial diagnosis and provide an opinion as to whether any diagnosed psychiatric disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner should attempt to reconcile the opinion with the other opinions of record.  

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

